UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-7261
CHALMERS LAVETTE HENDRICKS, a/k/a
Champ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Terrence W. Boyle, Chief District Judge.
                     (CR-94-30, CA-99-94-V)

                      Submitted: January 28, 2002

                      Decided: February 28, 2002

      Before WILKINS and NIEMEYER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Chalmers Lavette Hendricks, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.
2                     UNITED STATES v. HENDRICKS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Chalmers Lavette Hendricks seeks to appeal the district court’s
order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.
2001).

   Hendricks first contends that his conviction and sentence implicate
Apprendi v. New Jersey, 530 U.S. 466 (2000). Hendricks is precluded
from raising an Apprendi issue on collateral review. United States v.
Sanders, 247 F.3d 139 (4th Cir. 2001).

   Hendricks further asserts that his counsel was ineffective for failing
to object to testimony regarding the existence of fingerprint cards,
created when Hendricks was processed into the North Carolina
Department of Corrections, elicited by Hendricks’ co-defendant’s
counsel during the cross examination of an agent of the Bureau of
Alcohol, Tobacco and Firearms (BATF). We reject this claim because
no prejudice flowed from the admission of this evidence. See Strick-
land v. Washington, 466 U.S. 668, 694 (1984). Previously admitted
testimony established Hendricks’ prior felony convictions for posses-
sion with intent to distribute cocaine. The BATF agent’s testimony
only disclosed that the fingerprint cards existed as the result of Hen-
dricks’ prior imprisonment by the Department of Corrections. The
testimony did not reveal the bad acts that resulted in these periods of
incarceration. Thus, Hendricks has not met his burden of establishing
prejudice. Hutchins v. Garrison, 724 F.2d 1425, 1431 (4th Cir. 1983).

   We accordingly deny Hendricks’ motion for a certificate of
appealability and dismiss Hendricks’ appeal. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           DISMISSED